Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 1 of 23 —

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

~ oe ee x
CLEANSPARK, INC. :
Plaintiff,
20 Cv. 6164 (JSR)
-V-
MEMORANDUM ORDER
DISCOVER GROWTH FUND, LLC
Defendant. :
oe eee x

JED S. RAKOFF, U.S.D.d.

On August 4, 2020, plaintiff CleanSpark, Inc.
(“CleanSpark”), a publicly traded software company, commenced
this action seeking declaratory and injunctive relief against
defendant Discover Growth Fund, LLC (“Discover”), an early
investor in CleanSpark, in order to prevent Discover from
pursuing any remedies in connection with certain “conversion
notices” through which Discover seeks to convert portions of two
convertible debt instruments into shares of CleanSpark’s common
stock. By bottom line Order dated August 19, 2020, the Court
denied CleanSpark’s motion for a temporary restraining order and
preliminary injunction. Dkt. No. 25. This Memorandum Order
provides the reasons for that ruling.

IT. Factual Background

 

A. The Parties
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 2 of 23

CleanSpark, a Nevada company with its principal place of
business in Utah, is a software and services company that offers
software and intelligent controls for microgrid and distributed
energy resource management systems. Verified Complaint
(“Compl.”), Dkt. No. 1-2, 4 9. Its stock is traded on the NASDAQ
Global Select Market under the ticker symbol CLSK. Declaration
of John Kirkland (“Kirkland Decl.”), Dkt. No. 10, JI 29. Discover
is an investment fund organized and operating under the laws of
the United States Virgin Islands. Id. @ 14; Compi. @ 10.

B. The Agreements

Since 2018, Discover has made three separate investments in

CleanSpark.

1. The Older Securities Purchase Agreements

 

In 2018 and 2019, CleanSpark and Discover entered into a
pair of securities purchase agreements (collectively, the “Older
SPAs”). Compl. @% 11, 15. In each agreement, CleanSpark sold,
among other things, a convertible debt instrument to Discover.
Id. 47 12, 16. The 2018 debt instrument (the “Debenture”) has a
face value of $5.25 million and a maturity date of December 31,
2020; the 2019 debt instrument (the “Note”) has a face value of
$10.75 million and a maturity date of April 17, 2021. Id. 41 13,
17. Collectively, the Debenture and the Note are here referred
to as the “Debt Instruments.” Under the Debt Instruments,

CleanSpark agreed to convert, at Discover’s request, all or any
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 3 of 23

portion of the face value of the Debt Instruments into shares of
CleanSpark’s common stock at any point over their respective
two-year maturity periods. Dkt. No. 10-4 (the “Debenture”), §
T.G.1l.a.t

The procedures for such conversions are set forth in
Section I.G. of the respective instruments. To exercise a
conversion, Discover must deliver to CleanSpark a “conversion
notice,” specifying the amount of the face value to be converted
and the corresponding number of shares to which it is entitled

uy

in light of the governing “conversion price.” Debenture §
I.G.1.b. The conversion price is roughly based on an average of
the five lowest non-consecutive daily volume-weighted prices of
CleanSpark’s shares over the two-year term, subject to a floor
of $1.50 per share. Dkt. No. 10-1 (“Term Sheet”), at 2;
Amendment to Transaction Documents, Dkt. No. 10-20, § 2.A.2

Upon receiving a conversion notice, CleanSpark’s obligation
to deliver the specified number of shares is “absolute,
unconditional and irrevocable,” and no alleged breach by

o

Discover will “excuse full and timely performance.” Debenture §

I.G.1.f. CleanSpark must, within one trading day, transmit the

 

1 Because the Debt Instruments have virtually identical
terms, the Court cites for convenience only to the Debenture.
Each cited provision is also found in the Note.

2 More precisely, the conversion price is 95 percent of that
average, less $0.05 per share. Term Sheet.
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 4 of 23

notice to its transfer agent with instructions to immediately
comply with the notice and deliver the specified number of
shares. Id. § I.G.1.c. As a part of the agreement, CleanSpark
also delivered an irrevocable instruction letter to its transfer
agent, instructing that the agent must comply with a delivery
notice and provide the conversion shares to Discover,
‘notwithstanding any contrary instructions” from CleanSpark.
Dkt. No. 10-3 (“2018 SPA”), Ex. 3.7

In certain circumstances, the Debt Instruments also entitle
Discover to additional shares in connection with an already-
satisfied conversion notice. First, if, at any time before the
end of the two-year maturity period, the conversion price drops,
Discover is entitled to the additional shares it would have
received under that new conversion price. Debenture § I.G.1.d.
Second, if, at any time before the end of the two-year maturity
period, there occurs a contractually specified negative event (a
so-called “Trigger Event”), see id. § I.H., the conversion price
is retroactively reduced, the interest rate is retroactively
increased, and Discover is entitled to the additional shares it

would have received under the new conversion price and interest

 

3 Because the Older SPAs have virtually identical terms, the
Court cites for convenience only to the 2018 SPA. Each cited
provision is also found in the 2019 SPA.
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 5 of 23

rate, id. §§ I.C.1, I.G.1.d, 1I.G.6.b6.4 The occurrence of three

f

Trigger Events constitutes an “Event of Default,” whereupon the
above-mentioned conversion price floor collapses. Amendment to
Transaction Documents, §§ 2.B, 2.C. Crucially, then, because
CleanSpark’s liability under these Debt Instruments can increase
at any time over the two-year maturity period, the Debt

Instruments cannot be fully redeemed until the conclusion of

that two-year period.®

 

4 For example, if Discover were to initially deliver a
conversion notice for $1 million and the conversion price were
$5 per share, Discover would be entitled to 200,000 shares of
common stock in connection with that conversion notice. If, six
months after CleanSpark issued those shares, the conversion
price fell from $5 per share to $4 per share, Discover could
issue an additional notice to CleanSpark demanding the
additional 50,000 shares to which it is entitled in light of the
new conversion price.

5 CleanSpark seems to dispute this feature of the Debt
Instruments and insists that they have been “fully converted,”
leaving a “balance of zero under both instruments.” Plaintiff's
Memorandum of Law in Support of its Motion for a Temporary

Restraining Order and Preliminary Injunction (“Pl. Mem.”), Dkt.
No. 1-7, at 12. This interpretation, however, conflicts with the
plain terms of the Debt Instruments, which provide that “{i]f

during or at the end of the [two-year maturity period]

[Discover] is entitled to receive additional Conversion Shares
with regard to an Initial Notice, [Discover] may at any time
deliver one or more additional written notices to [CleanSpark]
or its transfer agent... setting forth additional number of
Conversion Shares to be delivered, and the calculation thereof.”
Debenture § I.G.1.d. In any event, CleanSpark will be free to
make this argument in arbitration, which, as discussed below, is
the proper forum for this dispute at the current juncture.
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 6 of 23

The Older SPAs also govern other aspects of the parties’
relationship. As relevant here, the Older SPAs provide Discover
a right of first refusal in connection with subsequent financing
by third parties. Compl. J 22. And they each include a
“publicity clause,” giving Discover the right to review and
approve certain of CleanSpark’s documents prior to publication
or filing. Id. @ 20. The publicity clauses provide:

[CleanSpark] will provide to [Discover], for review
and approval prior to filing or issuing, that portion
of any current, period or public report, registration
statement, press release, public statement or
communication relating to or referencing [Discover],
any Transaction Documents or the transactions
contemplated thereby, any such approval not to be
unreasonably withheld.

2018 SPA § IV.D.

The Older SPAs and Debt Instruments contain anti-injunction
and arbitration provisions, which proscribe CleanSpark’s
remedies in the event there a disagreement over the fact or
amount of a conversion notice. As relevant here, the Debt
Instruments provide:

CleanSpark’s obligations to issue and deliver
Conversion Shares upon any Delivery Notice are
absolute, unconditional and irrevocable; any breach or
alleged breach of any representation or agreement, or
any violation or alleged violation of any law or
regulation, by any party or any other person will not
excuse full and timely performance of any of
[CleanSpark’s] obligations under these sections; and
under no circumstances may [CleanSpark] seek or obtain
any temporary, interim or preliminary injunctive or
equitable relief to prevent or interfere with any
issuance of Conversion Shares to [Discover].
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 7 of 23

Debenture § I.G.1.f. The Older SPAs further provide:
[CleanSpark] further acknowledges that it has an
adequate remedy at law with respect to [the anti-
injunction provisions] in a claim for money damages;
accordingly, CleanSpark may not restrain or enjoin its
transfer agent, [Discover] or any brokers from
receiving or reselling any Conversion Shares, and any
action for temporary, preliminary or final injunctive
relief filed by [CleanSpark] or on its behalf will be
immediately and automatically dismissed.

2018 SPA § VI.1I.2. Finally, the Older SPAs contain

very broad arbitration provisions, which provide in

relevant part:

Any dispute controversy, claim or action of any kind
arising out of, relating to, or in connection with
this Agreement, or in any way involving [CleanSpark]
and [Discover] .. . will be resolved solely by final
and binding arbitration in English before a retired
judge at JAMS

2018 SPA § VI.H.

2. The 2020 Securities Purchase Agreement
In July 2020, CleanSpark, seeking to raise additional
capital, reached an agreement with a new investor in New York.

Compl. @ 23-24. Pursuant to the right of first refusal set out

in the Older SPAs, however, CleanSpark first afforded Discover

the opportunity to provide the same financing on the same
material terms as those agreed to with the new investor. Id. ff

25. Discover exercised that right and, under the same terms

initially offered to the new investor, purchased an additional
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 8 of 23

$4 million worth of CleanSpark common stock. Id. @ 26; Kirkland
Decl. @ 85.

The 2020 Securities Purchase Agreement (the “2020 SPA”)
contains a forum selection clause, which provides, in relevant
part:

Bach party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting
in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the
enforcement of any of the Transaction Documents), and
hereby irrevocably waives, and agrees not to assert in
any Action or Proceeding, any claim that it is not
personally subject to the jurisdiction of any such
court clause, that such Action or Proceeding is
improper or is an inconvenient venue for such
Proceeding.

Dkt. No. 10-33 (“2020 SPA”), § 5.9. The 2020 SPA also
contains a merger clause, which provides:

The Transaction Documents, together with the exhibits
and schedules thereto, the Prospectus and the
Prospectus Supplement, contain the entire
understanding of the parties with respect to the
subject matter hereof and thereof and supersede all
prior agreements and understandings, oral or written,
with respect to such matters, which the parties
acknowledge have been merged into such documents,
exhibits and schedules.”

Id. § 5.3.

Finally, the 2020 SPA contains its own “publicity clause,”
which directs CleanSpark to file an 8-K as required by federal
law and requires:

each Purchaser [to] consult with each other in issuing
any press releases with respect to the transactions
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 9 of 23

contemplated hereby, and neither the Company nor any
Purchaser shall issue any such press release nor
otherwise make any such public statement without the
prior consent of the Company, with respect to any
press release of any Purchaser, or without the prior
consent of each Purchaser, with respect to any press
release of the Company

Id. § 4.3

C. The Alleged Trigger Events

 

After consummating the 2020 SPA, CleanSpark filed an 8~-K
announcing the new transaction without giving Discover the
chance to review it. Compl. @ 44; Kirkland Decl. 99 90-91.
Discover insisted that CleanSpark’s failure to provide the
document for review was a breach of the Older SPAs’ publicity
clauses, and constituted a Trigger Event under the Debt
Instruments pursuant to which Discover is entitled to convert
additional shares. See Compl. 9 59. CleanSpark maintained,
however, that it filed the 8-K pursuant to the publicity clause
of the 2020 SPA, which does not afford Discover the chance to
preclear such documents. Id. 9@ 44; Pl. Mem. at 2-3. A few days
later, after another disagreement concerning the applicability
of the Older SPAs’ publicity clauses, CleanSpark filed its 10-Q
without, according to Discover, receiving Discover’s approval.
Kirkland Decl. 99% 93-99. Based on those two alleged Trigger
Events, on August 4, 2020, Discover issued a conversion notice
requiring CleanSpark to issue and deliver 733,334 shares of

common stock at a conversion price of $1.50 per share — a

SA OBENDRUE RIE AE DINE HS HA I BIL CAV IDI ERO RREL, EUAN IT NT ARE RE 8
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 10 of 23

roughly 77% discount to CleanSpark’s then-share price. Compl.
61.

D. Procedural History

 

The next day, instead of issuing the shares, CleanSpark
brought the instant action in New York State Supreme Court,
seeking declaratory judgment that the 2020 SPA’s publicity
clause superseded the Older SPAs’ publicity clauses, that
CleanSpark had no obligation to provide Discover with the 8-K or
the 10-Q before filing, and that Discover’s conversion notices
are therefore “null and void”; and a permanent injunction
restraining Discover from pursuing any remedies in connection
with these conversion notices. Compl. at 25. CleanSpark also
moved for this temporary restraining order and preliminary
injunction. Dkt. No. 1-2. On August 6, 2020, Discover removed
the case to this Court. Dkt. No. 1.

During the briefing over the instant motion, Discover
continued to assert its alleged rights under the Older SPAs,
insisting that CleanSpark’s failure to immediately issue the
conversion shares was itself a Trigger Event warranting
additional conversion notices. See Defendant Discover Growth
Fund, LLC’s Supplemental Memorandum of Law in Opposition to
CleanSpark, Inc.’s Motion for a Temporary Restraining Order
(“Def. Supp.”), Dkt. No. 22, at 5. After identifying this third

Trigger Event, Discover asserted an Event of Default, filed for

10
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 11 of 23

arbitration in the Virgin Islands, and scheduled a foreclosure
sale on CleanSpark’s assets, which CleanSpark pledged as
collateral under the Older SPAs, for August 19, 2020 in the
Virgin Islands. See Notice of Default and Notice of Sale of
Collateral, Dkt. No. 21-4; Demand for Arbitration Form, Dkt. No.
21-6. After the Court scheduled oral argument on the motion,
however, Discover cancelled the asset sale, while noting that it
reserved the right to reschedule the sale in the event this
Court denies CleanSpark’s motion and CleanSpark continues to
refuse to issue the conversion shares. See Email from John
Kirkland to Zach Bradford dated August 14, 2020, Dkt. No. 21-8.

II. .Legal Analysis

CleanSpark now seeks a temporary restraining order and
preliminary injunction against Discover restraining Discover
from pursuing any remedies in connection with these conversion
notices. In response, Discover offers four primary reasons for

denying a preliminary injunction. It contends that CleanSpark

has failed to establish: (1) this Court’s authority to exercise
personal jurisdiction over Discover; (2) that venue properly
lies in this District; (3) a likelihood of success on the

merits; and (4) that CleanSpark would suffer irreparable harm in
the absence of injunctive relief. For the reasons set forth

below, the Court holds that CleanSpark has failed to establish

11
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 12 of 23

this Court’s personal jurisdiction over Discover, and denies the
preliminary injunction on that basis.

A. Personal Jurisdiction

 

A district court is “powerless to proceed” on a motion for
preliminary injunction “in the absence of personal

jurisdiction.” Pablo Star Ltd. v. Welsh Gov’t, 170 F. Supp. 3d

 

597, 611 (S.D.N.Y. 2016).® “In order to obtain a preliminary
injunction, a plaintiff must make more than a ‘prima facie

showing of jurisdiction.’” NewLead Holdings Ltd. v. Ironridge

 

Glob. IV Ltd., No. 14-cv-3945, 2014 WL 2619588, at *3 (S.D.N.Y.

Jun. 11, 2014) (quoting Weitzman v. Stein, 897 F.2d 653, 659 (2d

 

Cir. 1990)). Instead, “the movant bears the burden of showing
‘at least a reasonable probability of ultimate success on the
guestion of the court’s in personam jurisdiction’ over the non-

moving party.” Alibaba Group Holding Ltd. v. Alibabacoin

 

Foundation, No. 18-cv-2897, 2018 WL 5118638, at *2 (S.D.N.Y.
Oct. 22, 2018) (quoting Weitzman, 897 F.2d at 659).

Discover contends that CleanSpark’s motion must be denied
because the Court lacks personal jurisdiction over it. The only
basis on which this Court could exercise personal jurisdiction

over Discover is through the forum selection clause contained in

 

6 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

12
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 13 of 23

the 2020 SPA.7 That clause provides, in relevant part, that each
party “irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents) .” 2020
SPA § 5.9.

“Parties can consent to personal jurisdiction through
forum-selection clauses in contractual agreements.” D.H. Blair &

Co. v. Gottdiener, 462 F.3d 95, 103 (2d Cir. 2006). To determine

 

whether a forum selection clause is enforceable, courts ask:

(1) whether the clause was reasonably communicated to
the party resisting enforcement; (2) whether the
clause is mandatory or permissive, i.e., whether the
parties are required to bring any dispute to the
designated forum or simply permitted to do so; and (3)
whether the claims and parties involved in the suit
are subject to the forum selection clause. If the
forum selection clause was communicated to the
resisting party, has mandatory force and covers the
claims and parties involved in the dispute, it is
presumptively enforceable. A party can overcome this
presumption only by (4) making a sufficiently strong

 

7 CleanSpark alleges in its Complaint, but does not argue in
its briefs, that jurisdiction is proper under N.Y. CPLR § 301.
Compl. @ 3. Section 301 provides that New York courts can
exercise general personal jurisdiction over “persons, property,
or status as might have been exercised heretofore.” See Aybar v.
Aybar, 93 N.Y.S.3d 159 (2d Dep’t 2019). But the Court plainly
does not have general personal jurisdiction over Discover, a
Virgin Island business that is not “at home” in New York under
any stretch of the term. See Daimler AG v. Bauman, 571 U.S. 117,
119 (2014).

 

13
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 14 of 23

showing that enforcement would be unreasonable or
unjust, or that the clause was invalid for such
reasons as fraud or overreaching.

Martinez v. Bloomberg LP, 740 F.3d 211, 217 (2d Cir. 2014).

 

Here, Discover does not dispute whether the clause was
reasonably communicated or whether the clause is mandatory.
Instead, Discover maintains only that the claims involved in
this action are not subject to the forum selection clause.® In
particular, Discover points out that CleanSpark is seeking a
declaratory judgment absolving it of its alleged breach of the
Older SPAs, including CleanSpark’s filing its 8-K and 10-Q
without prior approval from Discover, its refusal to immediately
issue the conversion shares, and its failure to instruct its
transfer agent to issue the shares. Def. Mem. at 5, 13. To the
extent the 2020 SPA is relevant, Discover maintains, it is only
as a defense to CleanSpark’s alleged breach of the Older SPAs.

Id. at 13 n.6.

 

8 Unlike questions about the enforceability of a forum
selection clause (which is governed by federal law), questions
about the scope of a forum selection clause are typically
“resolved under the substantive law designated in an otherwise
valid contractual choice-of-law clause.” Bloomberg, 740 F.3d at
214. While the 2020 SPA provides that it is to “be governed by
and construed and enforced in accordance with the internal laws
of the State of New York,” 2020 SPA § 5.9, the Court “assume[s]
from the parties' briefing that they do not rely on any
distinctive features of [New York] law and appl[ies] general
contract law principles and federal precedent to discern the
meaning and scope of the forum clause,” see Phillips v. Audio
Active Ltd., 494 F.3d 378, 386 (2d Cir. 2007).

 

14
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 15 of 23

Discover cites to Phillips, 494 F.3d at 390-91, for the
proposition that because the 2020 SPA is only relevant as a
defense, its forum selection clause is inapplicable to the
instant dispute. Id. at 13. But Discover’s reliance on Phillips
is misplaced. There, the Second Circuit held that statutory
claims do not “arise out of” a contract containing a forum
selection clause unless the rights or duties being sued upon
“originate from the contract.” Id. Phillips, however, went on to
draw a distinction between narrow forum selection clauses, which
only cover claims “arising out of” the contract,” and broad
clauses, which also cover claims “related to” or “in connection

with” the contract. Id. at 389; see also Production Resource

 

Group, L.L.C. v. Martin Professional, A/S, 907 F. Supp. 2d 401,

 

412 (S.D.N.Y. 2012) (“Courts have identified at least two
categories of terms describing the scope of a forum selection
clause. The narrower category includes terms such as ‘arise out
of,’ ‘arise from,’ or ‘arising under,’ whereas the broader
category includes terms such as ‘in connection with,’ ‘relating
to,’ or ‘associated with.’”). Therefore, Phillips, which dealt
with a narrow forum selection clause, does not resolve whether
the instant dispute is “in connection” with the 2020 SPA. Cf.

Policy Administration Solutions, Inc. v. QBE Holdings, Inc., No.

 

15-cv-2473, 2019 WL 4126464, at *6 (S.D.N.Y. Aug. 30, 2019)

(observing that a party’s citation to Phillips is inapposite

15
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 16 of 23

where the contract at issue uses broader language than was
considered in Phillips).

Since Phillips, courts in this district have consistently
held that “[w]here broadly worded, a forum selection clause is
not limited solely to claims for breach of the contract that

contains it.” KTV Media Intern., Inc. v. Galaxy Group, LA LLC,

 

812 F. Supp. 2d 377 (S.D.N.Y. 2011). The question here, then, is
whether a defense based on a contract that contains a forum
selection clause is “in connection” with that contract. On that
question, Phillips itself cited favorably to an out-of-circuit
case that expressly held that a broad forum selection clause
“easily encompasses a dispute in which the [contract] is raised

as a defense.” See John Wyeth & Bro. Ltd. v. CIGNA Intern.

 

Corp., 119 F.3d 1070, 1076 (3d Cir. 1997). And courts in this
Circuit have since held that broad forum selection clauses can
apply to claims where the contract is relevant as a defense.

See, e.g., Production Resource Group, 907 F. Supp. 2d at 415

 

(“Defendant might invoke the Agreements as a defense to
Plaintiff's patent infringement allegations, thereby making the
‘dispute’ one that is ‘related to the’ Agreements and,
therefore, to be decided ‘in accordance with’ the forum
selection clause .. . in each Agreement.”).

Here, Discover fails to account for “how broadly the

clause[] [is] worded.” Cfirstclass Corp. v. Silverjet PLC, 560

 

16
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 17 of 23

F. Supp. 2d 324, 329 (S.D.N.Y. 2008). Indeed, the 2020 SPA’s
forum selection clause does not just cover disputes arising
under the 2020 SPA but also those “in connection herewith.” 2020
SPA § 5.9. The instant dispute concerns, in part, whether and to
what extent the 2020 SPA’s publicity clause supersedes the Older
SPAs’ publicity clauses. Indeed, CleanSpark’s argument is that
the 2020 SPA’s publicity clause “expressly supersede|[s]
Discover’s purported right under [the Older SPAs] to review and
approve the SEC reports by CleanSpark prior to filing,” Compl. 17
42, and therefore Discover’s conversion notices, all of which,
it alleges, trace back to that 8-K filing, are null and void. To
determine whether CleanSpark is right, the Court would have to
consider, among other things, the meaning and reach of the 2020
SPA’s publicity clause. Accordingly, the Court finds that
CleanSpark’s claims are “in connection” with the 2020 SPA. Cf.

NY Metro Radio Korea, Inc. v. Korea Radio USA, Inc., No. OQ7-cv-

 

4123, 2008 WL 189871, at *4 (E.D.N.Y. Jan. 18, 2008) (“Because
the Court's determination of the rights and duties of the
parties will depend on the interpretation of the [contract],
plaintiff's lawsuit constitutes a dispute regarding that
contract.”).

That does not, however, settle the issue of personal
jurisdiction. In addition to the 2020 SPA’s forum selection

clause, the Court must also contend with the arbitration

17

 

 

 

 

 
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 18 of 23

provisions in the Older SPAs. As Discover explains, those
provisions subject to arbitration all disputes “of any kind
arising out of, relating to, or in connection with [the Older
SPAs], or in any way involving” CleanSpark and Discover. Def.
Mem. at 13 (quoting 2018 SPA § VI.H). The language in those
arbitration provisions is clearly broad enough to cover the
instant dispute, where CleanSpark is ultimately seeking to
prevent Discover from exercising its alleged conversion rights
under the Older SPAs.

Faced with two contractual provisions ~- one establishing
personal jurisdiction in this Court and another requiring
arbitration elsewhere - the Court must determine which applies
to the instant dispute. Clearly, the forum selection clause
would govern claims “arising out” of the 2020 SPA that are not
“in connection with” the Older SPAs. For example, if CleanSpark
alleged that Discover had failed to convey the consideration in
exchange for the shares under the 2020 SPA, that claim could -
indeed, must ~ be litigated in New York, and the Court would
plainly have personal jurisdiction over Discover to resolve such

a dispute.? Conversely, the arbitration provisions govern claims

 

g For this reason, CleanSpark’s suggestion at oral argument
that the forum selection clause would be “superfluous” if it did
not supersede the earlier-in-time arbitration provisions is off-
base. See Transcript of Oral Argument dated August 17, 2020 at
14:4. Cf. PB Life and Annuity Co. Ltd. v. Universal Life
Insurance Company, No. 20-cv-2284, 2020 WL 2476170, at *9

 

 

18
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 19 of 23

“arising out” of the Older SPAs that are not “in connection
with” the 2020 SPA. For example, if CleanSpark alleged that
Discover miscalculated the number of shares it was owed under
some conversion notice, that claim could — indeed, must - be
sent to arbitration, and this Court would have no personal
jurisdiction over Discover with respect to such a claim.

This case, however, falls somewhere in between: It “arises
under” the Older SPAs because Discover has accused CleanSpark of
violating numerous provisions contained therein, but it is also
“in connection with” the 2020 SPA because CleanSpark has pointed
to that contract as a defense to absolve it of its alleged
breach of the Older SPAs. In a word, then, it implicates both
sets of contracts.

CleanSpark suggests that the forum selection clause
supersedes the arbitration provisions “to the extent that this
dispute falls within the scope” of both provisions. Plaintiff's
Reply Memorandum of Law in Further Support of its Motion for a
Temporary Restraining Order and Preliminary Injunction (Pl.

Reply”), Dkt No. 18, at 8-9. Taking the opposite tack, Discover

 

(S.D.N.Y. May 12, 2020) (“Without saying whether this particular
dispute falls within the scope of the arbitration clause of the
[earlier agreement] or the forum-selection clause of the [later
agreement] .. . there is ample room for the operation of the
forum-selection clause in the many disputes that would not rest
on or come within the scope of the [earlier agreement].”

19

 
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 20 of 23

contends that the forum selection clause does not supersede the
arbitration provisions, which control this action. Def. Supp. at
7-8. To determine whether there is personal jurisdiction over
Discover, then, the Court must determine which clause governs
the instant dispute.}?

“Whether the forum-selection clause in [a later-in-time

agreement] supersedes the arbitration clauses in the earlier

 

10 To be sure, where a later-in-time forum selection clause
arguably wholly supersedes the earlier-in-time arbitration
agreement - that is, where there is a threshold question

“whether a valid arbitration agreement exists” at all Henry
Schein, Inc. v. Archer and White Sales, Inc., 139 S. Ct. 524,
530 (2019) - a court must independently determine whether the
agreement to arbitrate is still enforceable before analyzing any
issues regarding the scope of arbitrability. See, e.g., PB Life,
2020 WL 2476170, at *5; Mobile Real Estate, LLC v. NewPoint
Media Group, LLC, No. 19-cv-11475, 2020 WL 2521451, at *11 n.10
(S.D.N.Y. May 18, 2020). In such cases, a court must take care
to remember that “while doubts concerning the scope of an
arbitration clause should be resolved in favor of arbitration,
the presumption does not apply to disputes concerning whether an
agreement to arbitrate has been made.” Applied Energetics, Inc.
v. NewOak Capital Markets, LLC, 645 F.3d 522, 526 (2d Cir.
2011). Here, however, CleanSpark does not argue that the
arbitration provisions in the Older SPAs have been wholly
displaced by the forum selection clause in the 2020 SPA;
instead, CleanSpark contends that the arbitration clauses have
been superseded only “to the extent that this dispute falls
within the scope” of both the forum selection clause and the
arbitration provisions. See Pl. Reply at 8-9; see also id. at 10
(clarifying that CleanSpark does not seek a declaration that
“the [2020] SPA supersedes the entirety of the parties’ earlier
agreements.”). Accordingly, the Court need not pause on the
threshold question whether the arbitration provisions “remains
in force in light of [the] later-executed agreement,” Goldman,
Sachs & Co., 764 F.3d at 215, and instead proceeds directly to
the question of scope.

 

 

 

 

 

20
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 21 of 23

agreements presents a question of arbitrability.” TAPCO

Underwriters, Inc. v. Catalina London Ltd., No. 14-cv-8434, 2014

 

WL 7228711, at *2 (S.D.N.Y. Dec. 8, 2014) (citing Goldman, Sachs

& Co. v. Golden Empire Sch. Fin. Auth., 764 F.3d 210, 214 (2d

 

Cir. 2014)). Ordinarily, questions of arbitrability - i.e.,
questions regarding whether a claim is subject to arbitration -
are to be determined by courts, rather than arbitrators. See

Metropolitan Life Insurance Co. v. Bucsek, 919 F.3d 184, 190 (2d

 

Cir. 2019). But where a party presents “clear and unmistakable”
evidence of an agreement to arbitrate arbitrability, a court is
bound to respect that agreement. See id. at 190-91.

The Court finds such clear and unmistakable evidence here.
While arbitration agreements “rarely . . . directly state
whether the arbitrator or the court will decide the issue of
arbitrability,” id. at 191, this is such a case. Indeed, the
arbitration provisions in the Older SPAs expressly provide that
any dispute of any kind “including any issues of arbitrability

will be resolved solely by final and binding arbitration.”
2018 SPA § VI.H. As a result, it is up to an arbitrator - not
this Court - to decide the extent to which the arbitration
clauses in the Older SPAs have been superseded by the forum

selection clause in the 2020 SPA.1! Because the Court cannot

 

il Tt is also for this reason that the Court cannot hold —- as
other courts in this Circuit have - that the forum selection and

21
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 22 of 23

hold, in the first instance, that the forum selection clause,
rather than the arbitration provisions, governs this dispute,
the Court accordingly holds that CleanSpark has failed to
satisfy its burden of showing a reasonable likelihood that the
Court has personal jurisdiction over Discover. On this basis,

CleanSpark’s motion must be denied.!’

 

arbitration clauses can each govern distinct portions of this
dispute. In Discover Property & Cas. Ins. Co. v. TETCO, Inc.,
932 F. Supp. 2d 304, 310 (D. Conn. 2013), for example, the
district court, faced with putatively conflicting forum
selection and arbitration clauses, held that they could be
“interpreted in such a way that they do not conflict — i.e.,
under the forum selection clause in the [later-in-time
agreement], the Court has personal jurisdiction over [the
defendant] for the purpose of determining whether the
arbitration clause in the [later-in-time agreement] is valid and
arbitration should be compelled.” Whereas in TETCO, the court
held that the question of arbitrability was for judicial
determination, the Court here holds that that question is itself
reserved for the arbitrator.

 

 

12 Because the Court denies CleanSpark’s motion on
jurisdictional grounds, it need not reach the question whether
CleanSpark can satisfy the other requirements for injunctive
relief. But even if there were an independent basis for
asserting personal jurisdiction over Discover (which there is
not), the Court would still deny CleanSpark’s motion. That is
because the same issues that prevent CleanSpark from
establishing this Court’s personal jurisdiction over Discover —
viz. the earlier-in-time arbitration provisions require that the
arbitrator decide issues of arbitrability - would also preclude
CleanSpark from establishing a likelihood of success on the
merits. Put simply, Discover has issued a series of conversion
notices on the ground that CleanSpark has violated several
provisions of the Older SPAs. If CleanSpark “wishes to argue
that such provisions do “not survive the passage of the 2020 SPA
or that a dispute that implicates both the 2020 SPA and the
[Older SPAs] is outside the scope of the arbitration clause[s]}
of the [Older SPAs], that argument is properly presented to the
arbitrator.” PB Life, 2020 WL 2476170, at *1.

22
Case 1:20-cv-06164-JSR Document 27 Filed 09/09/20 Page 23 of 23

x kK kK &k

In its bottom line Order dated August 19, 2020, the Court
observed that there is a “high likelihood that the Court will
refer the case to arbitration.” Dkt. No. 25. However, because
the Court now holds that CleanSpark has failed to establish the
Court’s personal jurisdiction over Discover, the Court declines
to sua sponte refer the case to arbitration. Instead, for now
and in the current posture, the Court simply denies CleanSpark’s
motion for a temporary restraining order and preliminary

injunction.

SO ORDERED.

Dated: New York, NY

 

September f, 2020 JED #. RAKOFF, U.S.D.d.

23
